Citation Nr: 1618033	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  16-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness, to include as secondary to service-connected cranial neuropathy.  

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected coronary artery disease, diabetes mellitus, and cranial neuropathy.

3.  Entitlement to a rating in excess of 10 percent for cranial neuropathy affecting the face, mouth, lips, throat, esophagus, and sense of taste.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1948 to August 1952, from December 1953 to December 1957, and from February 1958 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2013 and July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that in a June 2015 rating decision, the RO denied entitlement to increased ratings for peripheral neuropathy of the bilateral upper and lower extremities.  Thereafter, in June 2015, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) has not been issued with regard to these claims.  Generally, the filing of an NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on these issues, the Board will not exercise formal jurisdiction over them at this time.

As noted in the Board's March 2015 decision, the issues of entitlement to service connection for incontinence and melanoma, entitlement to an increased rating for penis deformity, and whether new and material evidence has been received to reopen the claim of service connection for tinnitus have been raised by the record in various communications from the Veteran.  Additionally, the issues of entitlement to service connection for radiation cancer, skin cancer, a bilateral foot condition, and an eye disability, entitlement to increased ratings for dysphagia, residuals of prostatectomy, and a lumbar spine condition, and entitlement to an earlier effective date for the award of a 100 percent rating for cardiomyopathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2015 Fully Developed Claim, July 2015 Fully Developed Claim, and August 2015 Correspondence.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for residuals of a stroke.  Specifically, he contends that the stroke was caused or aggravated by his service-connected diabetes mellitus, coronary artery disease, and/or cranial neuropathy.  

The Veteran was afforded a VA examination in August 2015.  The examiner reported that a CT head scan in March 2008 revealed a small, old infarct in the superior left cerebellar hemisphere.  A CT head scan in June 2013 demonstrated sequelae of an old infarct within the left cerebellum.  At that time it was documented that the Veteran must have had a stroke years before 2010.  The examiner mentioned that a review of a VA neurologist note dated in April 2014 indicated that the examination and CT of the brain were not consistent with a stroke.  She stated that she collaborated with the VA neurologist who provided the April 2014 note and determined that there was no medical evidence available for review to indicate any clinical event associated with stroke.  

The Board finds that the August 2015 VA examination in insufficient to adjudicate the claim of service connection for residuals of a stroke.  In this regard, the examiner did not provide a rationale to support her finding.  Moreover, she failed to explain why the old infarct identified in the March 2008 and June 2013 CT scans were not indicative of a stroke.  Thus, an additional examination must be provided on remand.

The Veteran also contends that a rating in excess of 10 percent is warranted for his cranial neuropathy.  The Veteran was afforded a VA central nervous system examination in August 2015 and a VA dental examination in September 2015.  However, the examiners failed to adequately discuss all symptoms of the Veteran's cranial neuropathy.  As such, an additional VA examination should be provided on remand that better address the rating criteria and all associated signs and symptoms.

Finally, with respect to Veteran's claim of entitlement to service connection for a disability manifested by dizziness, the claim is inextricably intertwined with the claims of service connection for residual of stroke.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Furthermore, the Veteran has asserted that this dizziness may be associated with his tinnitus, which has been referred to the RO for adjudication.  Accordingly, the Veteran's claim of entitlement to service connection for a disability manifested by dizziness is also intertwined with the claim of service connection for tinnitus.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of residuals of a stroke.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has residuals of a stroke?

If there are no current residuals of a stroke, the examiner must reconcile this lack of a diagnosis with previous findings (e.g. March 2008 and June 2013 CT scans) showing old infarct with the left cerebellum and specifically provide an opinion as to whether it is as likely as not that the Veteran had a disability of residuals of a stroke since June 2013, even if the disability has resolved.  

For any residuals of a stroke which the examiner finds to have been present at any time since June 2013, the examiner is asked to provide an opinion for the following: 

a.  Is it as least as likely as not (a 50 percent probability or greater) that any residual of a stroke is caused by the Veteran's service-connected diabetes mellitus, coronary artery disease, and/or cranial neuropathy?

b.  Is it as least as likely as not (a 50 percent probability or greater) that any residual of a stroke is aggravated (permanently worsened beyond the natural course) by the Veteran's service-connected diabetes mellitus, coronary artery disease, and/or cranial neuropathy?

If aggravation is found, please identify the baseline level of disability prior to aggravation. 

c.  Is it as least as likely as not (a 50 percent probability or greater) that any residual of a stroke is etiologically related to the Veteran's period of active military service?

The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

In rendering an opinion, the examiner must specifically discuss the CT scans demonstrating an old infarct in the left superior cerebellar hemisphere.

2.  Schedule the Veteran for a VA medical examination by an appropriate clinician for the purposes of determining the current nature and severity of his service-connected cranial neuropathy.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  

The examiner should state whether the Veteran's cranial neuropathy is manifested by complete, severe incomplete, or moderate incomplete paralysis.

The examiner should also discuss all signs and symptoms specifically associated with the Veteran's cranial neuropathy.

The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

3.  After the development requested has been completed, the claims should be reviewed by the AOJ.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



